Case 2:18-cv-00792-JDC-KK Document 49 Filed 10/27/20 Page 1 of 11 PageID #: 447




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


 MICKLY MCDANIEL ET AL.                            CASE NO. 2:18-CV-00792

 VERSUS                                            JUDGE JAMES D. CAIN, JR.

 PACKAGING CORP OF AMERICA ET AL. MAGISTRATE JUDGE KAY



                               MEMORANDUM RULING

        Before the court is a Motion for Summary Judgment [doc. 35] filed by defendant

 Packaging Corporation of America, Inc. (“PCA”). PCA seeks dismissal of all claims in this

 matter on the grounds that it is the statutory employer of the plaintiff and that his claims

 are therefore preempted under Louisiana law. Plaintiffs oppose the motion in a

 consolidated brief filed with plaintiffs in other suits relating to the same explosion. In re

 PCA Discovery, No. 2:20-mc-0028, doc. 6 (W.D. La.). After the opposition was filed,

 however, plaintiffs Jimmel Baptiste, Ernest David Collins, Adrian M. Phillips, Samuel

 Rogers, and Ira Shane Welch, Sr. reached a settlement of their claims with PCA and the

 court approved the dismissal of the matter as to those plaintiffs. Docs. 47, 48. Accordingly,

 the action and motion for summary judgment survive only as to plaintiffs Mickly

 McDaniel; Cecil Ray Collins, Jr.; David Allan Martin; and Ira Shane Welch, Jr.

        The court stayed consideration of the matter pending a decision from the United

 States Court of Appeals for the Fifth Circuit, Brandon Morris v. Graphic Packaging
Case 2:18-cv-00792-JDC-KK Document 49 Filed 10/27/20 Page 2 of 11 PageID #: 448




 International, LLC, No. 19-30940 (5th Cir. 2020). A ruling was issued in that matter on

 October 12, 2020, and this case is now ripe for decision.

                                            I.
                                        BACKGROUND

        This litigation arises from an explosion at a paper mill owned by PCA in Deridder,

 Louisiana. Doc. 1, att. 7. PCA asserts that it acquired the mill in October 2013 through the

 stock purchase of Boise, Inc. and its subsidiaries. Doc. 35, p. 2. At this point it assumed

 control over the mill’s operations. Id. However, Boise Packaging and Newsprint, LLC

 remained designated operator and title owner of the mill until July 2017, when the merger

 was completed. Id.

        Plaintiffs allege that a foul condensate tank exploded while employees of Elite

 Specialty Welding (“Elite”), including plaintiffs, were repairing a leak in the mill’s clean

 condensate line on February 8, 2017. Doc. 1, att. 7; see doc. 35, att. 3, pp. 2–3. The

 explosion resulted in deaths and injuries, leading to several individual lawsuits against

 PCA. Plaintiffs in this matter filed one such suit in the 36th Judicial District Court,

 Beauregard Parish, Louisiana. Doc. 1, att. 7. The suit was removed to this court on the basis

 of diversity jurisdiction.

        PCA now seeks summary judgment on all claims in the suits brought by or on behalf

 of the Elite employees. It alleges that it was the statutory employer of the Elite welders by

 virtue of their contract with Boise and purchase orders relating to the work underway at

 the time of the explosion. Doc. 35, att. 1. Accordingly, it maintains, all tort claims against




                                              -2-
Case 2:18-cv-00792-JDC-KK Document 49 Filed 10/27/20 Page 3 of 11 PageID #: 449




 it are preempted under Louisiana workers’ compensation law. Plaintiffs oppose the motion,

 arguing that the documents at issue were insufficient to confer statutory employer status.

                                       II.
                            SUMMARY JUDGMENT STANDARD

        Under Rule 56(a), “[t]he court shall grant summary judgment if the movant shows

 that there is no genuine dispute as to any material fact and the movant is entitled to

 judgment as a matter of law.” The moving party is initially responsible for identifying

 portions of pleadings and discovery that show the lack of a genuine issue of material fact.

 Tubacex, Inc. v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995). He may meet his burden by

 pointing out “the absence of evidence supporting the nonmoving party’s case.” Malacara

 v. Garber, 353 F.3d 393, 404 (5th Cir. 2003). The non-moving party is then required to go

 beyond the pleadings and show that there is a genuine issue of material fact for trial.

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To this end he must submit

 “significant probative evidence” in support of his claim. State Farm Life Ins. Co. v.

 Gutterman, 896 F.2d 116, 118 (5th Cir. 1990). “If the evidence is merely colorable, or is

 not significantly probative, summary judgment may be granted.” Anderson, 477 U.S. at

 249 (citations omitted).

        A court may not make credibility determinations or weigh the evidence in ruling on

 a motion for summary judgment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

 133, 150 (2000). The court is also required to view all evidence in the light most favorable

 to the non-moving party and draw all reasonable inferences in that party’s favor. Clift v.

 Clift, 210 F.3d 268, 270 (5th Cir. 2000). Under this standard, a genuine issue of material



                                             -3-
Case 2:18-cv-00792-JDC-KK Document 49 Filed 10/27/20 Page 4 of 11 PageID #: 450




 fact exists if a reasonable trier of fact could render a verdict for the nonmoving party.

 Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008).

                                           III.
                                    LAW & APPLICATION

    A. Statutory Employer Requirements

        Under the Louisiana Workers’ Compensation Act (“LWCA”), an employer is liable

 for compensation benefits to an employee who is injured because of an accident arising out

 of the course and scope of his employment. La. Rev. Stat. § 23:1031(A). In return, the

 employee is limited to recovery of workers’ compensation as his exclusive remedy for such

 accidents. Id. These provisions extend not only to direct employers but also to “statutory

 employers.” Id. at § 23:1032.

        “Simply put, a statutory employer/employee relationship can arise when, in

 conformance with La. Rev. Stat. § 23:1061, a principal hires a contractor to perform

 services that are part of the principal’s business; in this situation, the principal can become

 the statutory employer of the contractor’s employees.” Nielsen v. Graphic Packaging Int’l,

 Inc., 469 F. App’x 305, 307 (5th Cir. 2012). Relevant to this matter, statutory employer

 status is conferred under § 23:1061(A)(3) when the principal enters into a written contract

 recognizing it as the statutory employer of the contractor’s employees. See Wright, 807

 F.3d at 732–33. This creates a rebuttable presumption that the principal is statutory

 employer, and the employee may overcome it only by showing that the work is not integral

 or essential to the principal’s business. La. Rev. Stat. § 23:1061(A)(3). Where there is no

 such written agreement in effect at the time of the accident, however, the principal cannot



                                              -4-
Case 2:18-cv-00792-JDC-KK Document 49 Filed 10/27/20 Page 5 of 11 PageID #: 451




 claim immunity as a statutory employer. Boucher v. Graphic Packaging Int’l, 281 F. App’x

 306 (5th Cir. 2008). “In its current form, § 1061(A)(3) is interpreted liberally by courts

 across Louisiana and their federal counterparts.” Whitehead v. Int'l Paper Co., 2018 WL

 6186944, at *2 (W.D. La. Nov. 27, 2018) (citing Wright v. Excel Paralubes, 807 F.3d 730

 (5th Cir. 2015); Prejean v. Maintenance Enterprises, Inc., 8 So.3d 766 (La. App. 4 Cir.

 2009)).

    B. Application

        There are three documents in this matter purporting to confer statutory employer

 status: (1) an “Annual Contractor Services Agreement” from 2014, signed by Elite and

 Boise Packaging and Newsprint, LLC, and (2) purchase orders Nos. 215857 and 217370,

 dating from November 2016 and January 2017. Plaintiffs maintain that none of these

 satisfies the written contract requirements of Louisiana Revised Statute § 23:1061.

        1. Annual Contractor Services Agreement

        The “Annual Contractor Services Agreement” (“ACSA”) is a contract signed on

 August 18, 2014, that describes various terms of the relationship between Elite and Boise.

 Doc. 35, att. 4, pp. 4–46. Section 17.0 of the ACSA provides that the following shall apply

 for Louisiana work:

                The Louisiana Legislature passed legislation on June 5, 1997, Act
        315, which requires contracts to recite in writing the “statutory employer”
        status of the parties hereto. The Governor signed the legislation on June 17,
        1997, and it became effective on that date (the “Act”). Boise (as principal
        employer under the Act) and [Elite] (as direct employer) mutually agree that
        it is their intention to recognize Boise as the statutory employer of [Elite’s]
        employees under the Act while [Elite’s] employees are providing work
        and/or services to Boise under this agreement. The parties agree that Boise
        is a statutory employer only for purposes of the above-referenced Act.


                                             -5-
Case 2:18-cv-00792-JDC-KK Document 49 Filed 10/27/20 Page 6 of 11 PageID #: 452




 Id. at 24–25. Despite the use of “annual” in the agreement’s title, there is no express term.

 Instead, the ACSA provides that it will continue until terminated in accordance with

 Section 15.0 – that is, for cause or convenience of either party under the terms of the ACSA.

 Id. at 7, 23–24. Finally, the ACSA states that no modification or amendment thereto is

 valid unless agreed to by the parties in writing and signed by their authorized

 representatives. Id. at 27.

        PCA did not argue for this document as one of the sources of statutory employer

 status in its original motion. In response to arguments raised in the plaintiffs’ consolidated

 opposition, however, it maintains that the agreement is still effective and protected PCA as

 a result of the merger. Accordingly, the issue is not properly before the court. Even if it

 were, however, there is insufficient evidence to support the document’s ability to confer

 statutory employer status to PCA.

        Recent Louisiana circuit court decisions suggest a “broader application of principal

 to include the intent of the parties” in statutory employer provisions, under which a post-

 merger entity may claim statutory employer status though only the pre-merger entity

 executed the agreement. See Johnson v. Motiva Enters. LLC, 128 So.3d 483, 489–90 (La.

 Ct. App. 5th Cir. 2013) (collecting cases); see also Wright v. Excel Paralubes, 807 F.3d

 730, 734–36 (5th Cir. 2015) (finding statutory employer status accorded to one member of

 joint venture based on provisions of Master Service Agreement, to which another member

 was signatory). Such a finding, however, is not supported by the evidence presented on the

 parties’ intent in this matter. Unlike the agreement in Johnson, the ACSA speaks only of



                                              -6-
Case 2:18-cv-00792-JDC-KK Document 49 Filed 10/27/20 Page 7 of 11 PageID #: 453




 Boise and not of any successor or affiliate. 1 There is no evidence of any post-merger

 modification. Accordingly, PCA has not shown a right to summary judgment based on

 statutory employer status as conferred through the ACSA.

          2. Purchase Orders

          The original work order for repair of the clean condensate line was submitted by

 PCA after a leak in that line was observed in October 2016. Doc. 35, att. 3, pp. 2–3. Elite’s

 bid was accepted and Purchase Order No. 215857 was issued on November 10, 2016 (“the

 November purchase order”). Id. at 3, 12. It was signed by a representative of PCA and

 states “RATES AND TERMS AND CONDITIONS PER CURRENT CONTRACT ON

 FILE.” Id. at 12. It provides:

               THE LOUISIANA LEGISLATURE PASSED LEGISLATION ON
          JUNE 5, 1997, ACT 315, WHICH REQUIRES CONTRACTS TO RECITE
          IN WRITING THE “STATUTORY EMPLOYER” STATUS OF THE
          PARTIES HERETO. THE GOVERNOR SIGNED THE LEGISLATION
          ON JUNE 17, 1997, AND IT BECAME EFFECTIVE ON THAT DATE
          (THE “ACT”). PCA/BOISE (AS PRINCIPAL EMPLOYER UNDER THE
          ACT) AND THE CONTRACTOR (AS DIRECT EMPLOYER)
          MUTUALLY AGREE THAT IT IS THEIR INTENTION TO RECOGNIZE
          PCA/BOISE AS THE STATUTORY EMPLOYER OF THE
          CONTRACTOR’S EMPLOYEES UNDER THE ACT WHILE
          CONTRACTOR’S EMPLOYEES ARE PROVIDING WORK AND/OR
          SERVICES TO PCA/BOISE UNDER THIS AGREEMENT. THE
          PARTIES AGREE THAT PCA/BOISE IS A STATUTORY EMPLOYER
          ONLY FOR PURPOSES OF THE ABOVE-REFERENCED ACT.




 1
   Wright, in which the Fifth Circuit made an Erie guess based on Johnson, is also distinguishable. As this court recently
 noted, that matter involved the “specialized partnership” created through a joint venture, which was in place at the
 time the agreement was executed and which allowed one entity to bind the other. See Coleman v. Halcón Resources
 Corp., 2017 WL 2509151, at *8 (W.D. La. June 7, 2017). Here, on the other hand, the court deals with separate
 corporate entities that did not have authority to bind the other at the time the agreement was executed, and an
 agreement that contained no indication that “principal” should be read to include any entity other than Boise.


                                                           -7-
Case 2:18-cv-00792-JDC-KK Document 49 Filed 10/27/20 Page 8 of 11 PageID #: 454




 Id. Below this text is a signature line for Elite, as contractor. It has been left blank. Id.

 Finally, the November purchase order provides that it “is issued subject to PCA’s Terms

 and Conditions http://www.packagingcorp.com/doing-business-with-pca.” Id. That page

 contains a link for “Purchase Order Terms and Conditions,” on which page Section 10 also

 includes the statutory employer language.

        Elite began work as scheduled in November 2016. Id. at 2–3. Only a temporary

 repair was completed at that time, however, and the work was rescheduled for February

 2017 to allow for a permanent repair during the mill’s annual shutdown. Id. at 3. The

 February 2017 work was described in the January purchase order, No. 217370, which does

 not contain the statutory employer language excerpted above. See id. at 22. Like the

 November purchase order, however, the January order also provides that it “is issued

 subject to PCA’s Terms and Conditions http://www.packagingcorp.com/doing-business-

 with-pca.”

        Plaintiffs have argued that (1) only the January purchase order should be considered

 in relation to that accident, because it was the work described in that purchase order that

 was underway on the date of the explosion; and (2) at any rate, neither the November or

 January purchase order could confer statutory employer status because neither was a valid

 contract, based on the lack of signature by Elite. In the interest of judicial economy, the

 court will first consider whether the January purchase order conferred statutory employer

 status and will only examine the November purchase order if January’s order did not.

        In Morris v. Graphic Packaging International, LLC, __ F. App’x ___, 2020 WL

 6039948 (5th Cir. 2020), the Fifth Circuit recently determined that an unsigned purchase


                                              -8-
Case 2:18-cv-00792-JDC-KK Document 49 Filed 10/27/20 Page 9 of 11 PageID #: 455




 order with attached terms and conditions met the written contract requirement of

 Louisiana’s statutory employer law. Though the opinion is unpublished and therefore not

 binding, the court accepts it as highly persuasive. As the panel noted:

        [T]he plain text of the Louisiana statute in question does not require a signed
        writing, it just requires a “written contract.” La. Stat. Ann. § 23:1061(A)(3).
        Under Louisiana law, the offer and acceptance may be oral, and acceptance
        can be through performance, as it was here. LA. CIV. CODE ANN. art. 1927
        (“Unless the law prescribes a certain formality for the intended contract, offer
        and acceptance may be made orally, in writing, or by action or inaction that
        under the circumstances is clearly indicative of consent.”)

 Id. at *2. Here the evidence shows that Elite began performing work pursuant to the January

 2017 purchase order, leading to the explosion that caused the injuries at issue, and that it

 also invoiced PCA for this work after the accident, with reference to the purchase order

 number. See In re PCA Discovery, No. 2:20-mc-0028, doc. 13, att. 2, p. 4. The evidence

 further shows, as described above, that Elite performed work subject to the November 2016

 purchase order without signing it. Accordingly, though unsigned, the January 2017

 purchase order was a written contract for the purposes of Louisiana Revised Statute §

 23:1061(A)(3) that was accepted through performance. Its terms are therefore binding.

        The plaintiffs have argued that the January 2017 purchase order, with its reference

 to terms on a website, must be distinguished from that used in Morris, where the statutory

 employer language was contained in additional terms physically attached to the order. See

 Morris, 2020 WL 6039948 at *1. As defendant notes, however, the Fifth Circuit has

 already held that under general principles of contract law, terms and conditions referenced

 at an internet address on a purchase order can be validly incorporated into the contract

 formed by that purchase order. See One Beacon Ins. Co. v. Crowley Marine Svcs., Inc., 648


                                              -9-
Case 2:18-cv-00792-JDC-KK Document 49 Filed 10/27/20 Page 10 of 11 PageID #: 456




 F.3d 248 (5th Cir. 2011). That case dealt with an indemnity clause, which is subject to strict

 construction. E.g., Duval v. Northern Assur. Co. of Am., 722 F.3d 300, 303 (5th Cir. 2013).

 The panel found that the term was validly incorporated and that there was no reason to

 distinguish the doctrine of incorporation by reference where the term was contained on a

 website rather than on a physical copy of some document. One Beacon Ins. Co., 648 F.3d

 at 267–68. Instead, the chief consideration remains whether “the party to be bound had

 reasonable notice of the terms at issue and whether the party manifested assent to those

 terms.” Id. at 268. “Notice of an incorporated term is reasonable where, under the facts of

 the case, ‘a reasonably prudent person should have seen’ them.” Id. (quoting Coastal Iron

 Works, Inc. v. Petty Ray Geophys., Div. of Geosource, Inc., 783 F.2d 577, 582 (5th Cir.

 1986)).

        Here the purchase order contains clear language, visible and conspicuous to the

 naked eye, indicating that the order is “issued subject to PCA’s terms and conditions” at

 the web address described above. The terms are readily accessible at that address and

 contain unambiguous statutory employer language. While there is little evidence on Elite’s

 level of sophistication, the terms are so clearly incorporated that the court assumes any

 reasonably prudent party with the capacity to sign such a contract would understand it.

 Furthermore, as described above, acceptance was clearly manifested by performance when

 Elite began the work described.

        The January 2017 purchase order, No. 217370, conferred statutory employer status

 on PCA for the work performed by the Elite employees on the date of the explosion.

 Plaintiffs have not argued, much less shown, that this work was not integral or essential to


                                             -10-
Case 2:18-cv-00792-JDC-KK Document 49 Filed 10/27/20 Page 11 of 11 PageID #: 457




 PCA’s business. Accordingly, they have not met their burden of rebutting the presumption

 established under § 23:1061(A)(3). PCA is immune to the tort claims brought by and on

 behalf of the Elite employees and the remaining claims in this matter must be dismissed.

                                            IV.
                                      CONCLUSION

       For the reasons stated above, the Motion for Summary Judgment [doc. 35] will be

 GRANTED as to plaintiffs Mickly McDaniel; Cecil Ray Collins, Jr.; David Allan Martin;

 and Ira Shane Welch, Jr.; and all claims brought by those plaintiffs will be DISMISSED

 WITH PREJUDICE. The motion will be DENIED AS MOOT as to plaintiffs Jimmel

 Baptiste; Ernest David Collins; Adrian M. Phillips; Samuel Rogers; and Ira Shane Welch,

 Sr., who have already been dismissed from the case.

       THUS DONE AND SIGNED in Chambers on this 27th day of October, 2020.



                       ____________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                           -11-
